 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID PHILLIPS-KERLEY,                       Case No. 1:18-cv-00438-AWI-BAM

12                     Plaintiff,
13          v.                                    INFORMATIONAL ORDER
                                                  FOR PRO SE LITIGANTS
14   CITY OF FRESNO FIRE
     DEPARTMENT, et al.,
15
                       Defendants.
16

17

18                       INFORMATIONAL ORDER TO PRO SE LITIGANTS

19          Plaintiff David Phillips-Kerley is proceeding pro se in this action and has paid the filing

20   fee.

21          In litigating this action, the parties must comply with the Federal Rules of Civil Procedure

22   (F.R.C.P.) and the Local Rules of the United States District Court, Eastern District of California

23   (Local Rules). This order highlights specific rules of which the parties should take particular

24   note. FAILURE TO COMPLY WITH THE LOCAL RULES, FEDERAL RULES OR A

25   COURT ORDER, INCLUDING THIS ORDER, WILL BE GROUNDS FOR DISMISSAL

26   OR OTHER APPROPRIATE SANCTIONS. See Local Rule 110; Fed. R. Civ. P. 41(b).

27   ///

28   ///

                                                     1
 1             Parties to this litigation shall take note of the following requirements:

 2             In litigating this action, the parties must comply with the Federal Rules of Civil Procedure

 3   and the Local Rules of the United States District Court, Eastern District of California (“Local

 4   Rules”). This order highlights specific rules of which the parties should take particular note.

 5   Failure to comply with the Local Rules, federal rules or a court order, including this order,

 6   will be grounds for dismissal, entry of default or other appropriate sanctions. See Local

 7   Rule 110; Fed. R. Civ. P. 41(b).

 8             1.       Documents intended to be filed with the Court must be mailed to the Clerk of the

 9   Court. See Local Rule 134(a). All documents improperly mailed to a judge’s chambers will

10   be stricken from the record. A document requesting a Court order must be styled as a motion.

11   See Fed. R. Civ. P. 7.

12             2.       Each document submitted for filing must include the original signature of the

13   filing party or parties. Local Rule 131; Fed. R. Civ. P. 11(a). All documents submitted without

14   the required signature(s) will be stricken.1 Each separate document must be separately stapled.

15   See Local Rule 130. If a document is stapled behind another document, it will not be filed and

16   will not be entered on this Court’s docket.

17             3.       All documents filed with the Court must be submitted with an additional legible

18   conformed copy for the Court’s use. See Local Rule 133(d)(2). A document submitted without

19   an extra copy for the Court’s use will be stricken. If the filing party wishes the Court to return

20   a file-stamped copy, he or she must include an additional copy for that purpose (i.e., submit an
21   original and two copies, one for the Court’s use and one to be returned). The Court cannot

22   provide copy or mailing service for a party, even for an indigent plaintiff proceeding in forma

23   pauperis. Therefore, if the filing party wishes a file-stamped copy returned, the party must also

24   provide an envelope with adequate postage pre-paid. Copies of documents from the Court file

25   may be obtained at the cost of 50 cents per page.

26             4.       After any defendants have appeared in an action by filing a pleading responsive to
27   the complaint (i.e., an answer or a motion to dismiss), all documents filed with the Court must

28   1   When a document is stricken, it becomes a nullity and is not considered by the Court for any purposes.

                                                                2
 1   include a certificate of service stating that a copy of the document was served on the opposing

 2   party. See Fed. R. Civ. P. 5; Local Rule 135(c). A document submitted without the required

 3   proof of service will be stricken. Where a party is represented, service on the party’s attorney of

 4   record constitutes effective service. A sample of a proper proof of service is attached hereto.

 5          5.      All filings must bear the file number assigned to the action, followed by the initials

 6   of the District Court Judge and the Magistrate Judge to whom the case is assigned. Where

 7   Plaintiff simultaneously pursues more than one action, he or she must file separate original

 8   documents and the appropriate number of copies in each action to which the document pertains.

 9   Documents submitted listing more than one case number in the caption will be stricken.

10          6.      The Court cannot serve as a repository for the parties’ evidence. The parties may

11   not file evidence with the Court until the course of litigation brings the evidence into question (for

12   example, on a motion for summary judgment, at trial, or when requested by the Court). Evidence

13   improperly submitted to the Court will be stricken and returned to the party.

14          7.      All Court deadlines will be strictly enforced. Requests for time extensions must

15   state the reason the extension is needed and must be filed with the Court before the deadline in

16   question. See Local Rule 144.

17          8.      A plaintiff proceeding in propria persona has an affirmative duty to keep the Court

18   and opposing parties informed of his or her current address. If a plaintiff moves and fails to file a

19   notice of change of address, service of Court orders at plaintiff’s prior address shall constitute

20   effective notice. See Local Rule 182(f). If mail directed to plaintiff is returned by the U.S. Postal
21   Service as undeliverable, the Court will not attempt to re-mail it. If the address is not updated

22   within 63 days of the mail being returned, the action will be dismissed for failure to

23   prosecute. See Local Rule 183(b).

24          9.      Due to the press of business, the Court cannot respond to individual requests for

25   the status of cases. Any such requests will be denied. So long as the parties inform the Court of

26   any address changes in compliance with Local Rule 183(b), the Court will notify the parties of
27   any Court action taken in their case.

28          10.     Defendants must reply to the complaint within the time provided by the applicable

                                                       3
 1   provisions of Fed. R. Civ. P. 12(a).

 2            11.      Unless otherwise ordered, all motions to dismiss, motions for summary judgment,

 3   motions concerning discovery, motions pursuant to Fed. R. Civ. P. 7, 11, 12, 15, 41, 55, 56, 59

 4   and 60, and motions pursuant to Local Rule 110 shall be briefed pursuant to Local Rule 230.

 5   Failure to oppose such a motion timely may be deemed a waiver of opposition to the motion.

 6            12.      At some point in the litigation, one or more defendants may move for summary

 7   judgment as to some or all of plaintiff’s claims. Pursuant to Klingele v. Eikenberry, 849 F.2d 409

 8   (9th Cir. 1988), plaintiff is advised of the following requirements for opposing a motion for

 9   summary judgment made by defendants pursuant to Fed. R. Civ. P. 56. Such a motion is a

10   request for an order for judgment on some or all of plaintiff’s claims in favor of defendants

11   without trial. See Fed. R. Civ. P. 56(a). Defendant(s)’ motion will set forth the facts which

12   defendants contend are not reasonably subject to dispute and that entitle defendant to judgment as

13   a matter of law. See Fed. R. Civ. P. 56(c).

14            Plaintiff has the right to oppose a motion for summary judgment. To oppose the motion,

15   plaintiff must show proof of his or her claims. Plaintiff may agree with the facts set forth in

16   defendant(s)’ motion but argue that defendant(s) are not entitled to judgment as a matter of law.

17   Plaintiff may show defendant(s)’ facts are disputed in one or more of the following ways: (1)

18   plaintiff may rely upon statements made under the penalty of perjury in the complaint if the

19   complaint shows that plaintiff has personal knowledge of the matters stated and if plaintiff calls to

20   the court's attention those parts of the complaint upon which plaintiff relies; (2) plaintiff may also
21   serve and file affidavits or declarations2 setting forth the facts which plaintiff believes prove

22   plaintiff's claims (the persons who sign the affidavit or declaration must have personal knowledge

23   of the facts stated); (3) plaintiff may also rely upon written records but plaintiff must prove that

24

25   2    An affidavit is a written declaration or statement of facts, made voluntarily, and confirmed by the oath or
     affirmation of the party making it, taken before an officer having authority to administer such oath. An unsworn
26   declaration has the same effect as an affidavit, provided that it is dated and signed under penalty of perjury, as
     follows: “I declare under penalty of perjury that the foregoing is true and correct.” 28 U.S.C. § 1746. Affidavits and
27   declarations must be made on personal knowledge and must set forth facts as would be admissible in evidence. See
     Fed. R. Civ. P. 56(c).
28

                                                               4
 1   the records are what plaintiff claims they are:3 (4) plaintiff may also rely upon all or any part of

 2   the transcript of one or more depositions, answers to interrogatories, or admissions obtained in

 3   this proceeding.         Should plaintiff fail to contradict defendants’ motion with affidavits,

 4   declarations, or other evidence, defendants’ evidence will be taken as truth, and final judgment

 5   may be entered without a full trial. See Fed. R. Civ. P. 56(e).

 6            If there is some good reason why such facts are not available to plaintiff when required to

 7   oppose such a motion, the Court will consider a request to postpone considering defendant(s)’

 8   motion. See Fed. R. Civ. P. 56(d). If plaintiff does not serve and file a request to postpone

 9   consideration of defendant(s)’ motion or written opposition to the motion, the court may consider

10   plaintiff’s failure to act as a waiver of opposition to defendant(s)’ motion. Plaintiff’s waiver of

11   opposition to defendant(s)’ motion may result in the entry of summary judgment against plaintiff.

12            13.      A motion supported by affidavits or declarations that are unsigned will be stricken.

13            14.      The failure of any party to comply with this order, the Federal Rules of Civil

14   Procedure, or the Local Rules of Court, may result in the imposition of sanctions including, but

15   not limited to, dismissal of the action or entry of default.

16
     IT IS SO ORDERED.
17

18       Dated:       January 18, 2019                                    /s/ Barbara      A. McAuliffe                  _
                                                                    UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27
     3  Sworn or certified copies of all papers referred to in an affidavit must be attached to the affidavit and served on
28   the opposing party. Fed. R. Civ. P. 56(c).

                                                                5
